Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-3, 6-14, 17-18, and 20 are currently pending.
2.	Claims 4-5, 15-16, and 19 are canceled.
3.	Claims 1, 6, 14, 17, and 20 are currently amended.
4.	The objections to the specification are overcome.
5.	The 112(b) rejection to Claims 4-9 has been overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-3, 6-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned has been included based on its dependency.
7.	Regarding Claim 1, the claim is indefinite because the term cannot clearly be defined as to what is meant by “indeterminable.”  Specifically, the specification does not define how to determine what is and is not an indeterminable urgency estimation.  Claim 20 has the same limitations as Claim 1 except for its dependency and is rejected for the same reasoning.  
8.	Regarding Claim 20, the claim is indefinite because it cannot be clearly understood if a “positive urgency estimation” is determined from an “urgency estimation.”  Specifically, it is unclear if a positive urgency estimation is determined from the urgency estimation or if the positive urgency estimation is determined from a likely upcoming collision between the acoustic source and the vehicle.

Response to Arguments
9.	Applicant’s arguments, see Page 11, filed 3/3/2022, with respect to Claims 4-9 have been fully considered and are persuasive.  The 112(b) rejection of Claims 4-9 have been withdrawn.  However, upon further consideration, a new 112(b) rejection of Claim 20 has been rejected above.
10.	Applicant’s arguments, see Page 12, filed 3/3/2022, with respect to Claims 1-2, 10-15, and 19-20 have been fully considered and are persuasive.  The 102(a)(2) rejection of Claims 1-2, 10-15, and 19-20 has been withdrawn. 
11.	Applicant’s arguments, see Page 12, filed 3/3/2022, with respect to Claims 3-4 and 6-9 have been fully considered and are persuasive.  The 103 rejection of Claims 3-4 and 6-9 have been withdrawn. 

Allowable Subject Matter
12.	Claims 14 and 17-18 are allowed.
13.	Claims 1-3, 6-13, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Prior Art
14.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Patil (US 20180053412 A1)
Kentley (US 20170120814 A1)

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663             


/ADAM D TISSOT/Primary Examiner, Art Unit 3663